Williams, Ch. J.
lV> sustain the motion to dismiss, it must be shown that a prosecution for bastardy must be brought in the town where the child was begotten, without any regard to the residence of the parties, or place of settlement of the complainant. We see nothing in the statute to warrant the position, or in the nature of the prosecution which requires that it should be so. The proceeding, although it assumes in some measure the form of a criminal proceeding, is considered as a civil suit, and may be brought where the mother.resides. In the case under consideration, the prosecution was not only brought in the town where the mother resides but in the town where she has her legal settlement. There would be more propriety in contending that it must be brought in the county where the mother has her legal settlement, or where she resides, as the overseers of the poor of the town, which is chargeable or likely to become chargeable for the support of such child, may prosecute the *368reputed father for such support, or control a prosecution already commenced in the name of the mother. The terms made use of in the first section of the statute, “any justice of the peace of the same county,” on which so much reliance is placed in the argument, refer to the county of which the woman is an inhabitant, or where the prosecution is commenced, and neither help nor hurt any construction, which may be placed on any other part of the statute. The judgment of the county court is affirmed.
--, for complainant.
R. W. Smith, for respondent.